Judgment reversed on the law, with costs to appellants, and judgment directed in favor of the plaintiffs for $4,570, with interest from February 10, 1931, with costs. Findings of fact and conclusions of law inconsistent herewith are reversed and. new findings and conclusions will be made. We are of opinion that the contract is plain and not ambiguous and that the provision with respect to payment merely fixed the time of payment and did not create a condition precedent. The amount due plaintiffs having been stipulated,. a new trial is unnecessary. Lazansky, P. J., Young, Carswell, Scudder and Tompkins, JJ., concur. Settle order on notice.